SPARKS, Circuit Judge.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to-wit:
“It is hereby stipulated and agreed by and between the parties to the above entitled cause, by their respective attorneys, that the appeal in the above entitled cause, No. 5410, in the United States Circuit Court of Appeals for the Seventh Circuit, heretofore allowed on the 19th day of December, A. D. 1934, by said court, before the Honorable Evan A. Evans, Judge of said court, be dismissed without costs to any party.”
On consideration whereof, it is now here ordered, adjudged and decreed by this court that this appeal be, and the same is hereby, dismissed pursuant to the foregoing stipulation.